Opinion issued August 30, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00625-CR
                           ———————————
               IN RE MICHAEL DONNELL PRUITT, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION
      Relator, Michael Donnell Pruitt, proceeding pro se and incarcerated, has filed

an “Application For Writ of Mandamus” seeking to compel the respondents, listed

as “Chief District Attorney John Lewis” and “Judge Susan Brown,” to respond to

and rule on his pending pro se pre-trial motions for, among other things, an
examining trial and discovery in his underlying criminal proceeding.1 Relator has

also filed a pro se motion for leave to file this petition.

      We construe the application as a petition for writ of mandamus and deny the

petition. See TEX. R. APP. P. 52.8(a), (d). We dismiss all pending motions as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is The State of Texas v. Michael Donnell Pruitt, Cause No.
      1502019, pending in the 185th District Court, Harris County, Texas, the Honorable
      Susan Brown presiding. This Court previously denied Pruitt’s mandamus petition
      seeking similar relief. See In re Pruitt, No. 01–16–00529–CR, 2016 WL 4033443,
      at *1 (Tex. App.—Houston [1st Dist.] July 26, 2016, orig. proceeding) (per curiam)
      (mem. op., not designated for publication).
                                            2